EXHIBIT 10.1


February 7, 2012


Mr. Robert Strickland
335 Ontario Avenue
Park City, Utah 84068


Dear Rob:    


We are pleased to offer you the position of Executive Vice President and Chief
Technology Officer reporting to Doug Hutcheson, Chief Executive
Officer/President, Leap Wireless International, Inc. / Cricket Communications,
Inc. (the company). The terms of the offer are as follows:


1.
A starting bi-weekly salary of $18,269; if annualized, $475,000. The salary will
be subject to annual merit-based consideration; however, this does not guarantee
you will receive an increase annually. As on officer of the company, all future
salary adjustments/considerations will be at the option of the company's board
or a committee of the board and will generally be based on your performance,
market-based compensation data and the company's ability to provide such
increases.



2.
In consideration of the importance of this position, you will receive a sign-on
bonus of $150,000 (less applicable taxes) payable within 30 days of your date of
employment.



Should your employment be terminated by the company for “Cause” or by you
without “Good Reason” (each as defined in our standard form of Severance
Benefits Agreement) within one year of your date of employment, you agree to pay
back a pro-rated portion of the sign-on bonus based on the number of days you
were employed by the company during the year following your first day of
employment.


3.
Eligibility to participate in our Short Term Incentive Bonus Plan. You will have
an opportunity to earn a target bonus up to 80% of your base compensation. The
bonus payout will be based on company and individual performance and prorated
based on your date of employment.



4.
Attached you will find a comprehensive description of our benefits package for
your information. In addition to your normal paid time off accrual you will
accrue one additional week of paid time off annually. Therefore, your annual
paid time off accrual for years one through five will be four weeks per year.



5.
We will facilitate your relocation from Seattle, Washington/Park City, Utah to
Denver, Colorado. A copy of our relocation package/program is enclosed for your
review. To the extent that any of the relocation payments that we make result in
taxable income to you, such payments will be grossed up to cover the applicable
income taxes.



We will also pay you a temporary living allowance of $35,000 (grossed up for
taxes) which will cover all of your temporary living costs, i.e. an apartment,
rental car if necessary, food, and family visits on a bi-weekly basis.


6.
You will be eligible to participate in Cricket's Long Term Incentive Plan (LTIP)
with a recommended initial grant of an option to purchase 100,000 shares of
stock and an award of 75,000 shares of restricted stock. The restricted stock
and stock options will have a four-year vesting schedule with the stock options
vesting 25% per year and the restricted shares vesting 25% after year two, 25%
after year three, and 50% after year four.



7.
As an officer of the company, you will be offered severance benefits in
accordance with the company's standard form of Severance Benefits Agreement for
Executive Vice Presidents. Attached please find a sample copy of our standard
form of severance agreement. We expect to sign a severance agreement with you
during your first month of employment with the company.



Please note that this offer of employment is contingent upon the favorable
results of a drug and alcohol test, the results of a background investigation
and you signing and agreeing to the terms of the company's Invention Disclosure,
Confidentiality & Proprietary Rights Agreement. We will initiate the background
investigation



--------------------------------------------------------------------------------


immediately.


To complete your pre-employment drug screen, you must visit an approved
laboratory facility using your photo identification and instructions provided in
the electronic donor registration document that has been emailed to you.
Approved laboratory locations can be found online using the donor registration
information. You must complete your pre-employment drug screen within three (3)
business days of your email receipt of the electronic donor registration. Your
prompt attention to this requirement is necessary as your registration will
expire if not used within three business days.  If you are unable to comply with
this requirement, please contact me immediately.


Please return a signed copy of this offer letter along with the attached
Employment and Invention Disclosure, Confidentiality & Proprietary Rights
Agreement. Please note that this offer is valid for five days from the date of
this letter. If you have any questions, please do not hesitate to call me at
(858) 882-6015.


Congratulations and welcome!


Sincerely,


/s/ Leonard C. Stephens


Leonard C. Stephens
Senior Vice President, Human Resources


I accept the offer of employment made to me by Cricket Communications, Inc. and
agree to the terms set forth above.




Offer accepted:
Robert A. Strickland
 
/s/ Robert A. Strickland
 
 
Printed Name
 
Signature
 





